Judge BECTON
dissenting.
G.S. 14-27.3 states that “[a] person is guilty of rape in the second degree if the person engages in vaginal intercourse with another person. . . .” (Emphasis , added.) The pattern jury instructions on second degree rape state, in pertinent part, that the “State must prove . . . beyond a reasonable doubt that . . . the defendant engaged in vaginal intercourse. with [another person].” N.C.P.I. —Grim. 207.20. (Emphasis added.) However, the trial court failed specifically to instruct that vaginal intercourse was required in this second degree rape case.
*521Believing that the trial court’s instructions, in light of the evidence, allowed the jury to return a verdict of guilty of second degree rape without finding that the defendant penetrated the victim’s sex organ with his sex organ, I dissent. The trial court’s failure to instruct the jury on the element of vaginal intercourse was prejudicial because (1) there can be sexual intercourse in a form other than vaginal intercourse; (2) the evidence of penetration by a sex organ was, in the words of defendant, “weak and equivocal;” and (3) the trial court, when it erroneously gave instructions on second degree sex offense instead of second degree rape, equated “sexual intercourse” with “sexual act” and defined “sex act” as “penetration . . . by an object into the genital opening of the person’s body.” (Emphasis added.)
The Law
With the following statement by the majority, ante, page 2, I have no quarrel:
Although there is always sexual intercourse when there is vaginal intercourse, [citation omitted], there are instances in which there may be sexual intercourse in a form other than vaginal intercourse. Hence, strictly speaking, the jury in the present case, following the court’s instruction, could have found the defendant guilty of second-degree rape by finding that he engaged in a form of copulative sexual intercourse other than the requisite vaginal intercourse.
On the facts of this case it is not enough to assume that the trial court’s instructions on “sexual intercourse” was a sufficient base for a finding of “vaginal intercourse.” It is necessary to analyze the evidence and to analyze the effect of the judge’s charge on the jury, especially considering the judge’s erroneous charge to the jury.
The Evidence
After a good deal of coaxing, Mrs. Newkirk, the 89-year-old victim of the alleged rape, made two statements: “He ravished me” and he “just done what he wanted and I was underconscious then.”1 Mrs. Newkirk’s conclusory testimony may be the result of *522her embarrassment as the prosecutor suggested during his direct examination. On the other hand, Mrs. Newkirk may have been unconscious at the time and may not have known exactly what happened. And I deal here not with the credibility of a witness but with the trial judge’s duty to instruct specifically on “vaginal intercourse” in view of Mrs. Newkirk’s testimony and the following testimony from the physician who examined Mrs. Newkirk. Dr. Simpson testified that he had to use a vaginal speculum designed *523for an immature young girl to examine Mrs. Newkirk; that there was a posterior (interior) vaginal tear, but no bruises upon the external genitalia; that because of the atrophied condition of the vagina, he was unable to say whether the tear occurred on the day of the alleged rape or not. Dr. Simpson then expressed the opinion, based on the interior tear, that something had, at some time, been inserted into the vagina to cause the tear, but specifically said, “I don’t know whether the penetration was by a male organ or not,” and that “[t]he penetration could have been made by some object or by a finger. . . .”
The Court’s Instructions
After all the evidence was presented, the trial court mistakenly instructed the jury on the elements of second degree sexual offense, a violation of G.S. 14-27.5. The defendant was not indicted for second degree sexual offense, and it is not a lesser included offense of rape. In the erroneously given instruction, the trial court informed the jury that a “sexual act” is “any penetration however slight by an object into the genital opening of a person’s body.” (Emphasis added.) The trial court then equated “sexual intercourse” with “sexual act” by stating that the defendant would be guilty of second degree sexual offense if he “engaged in sexual intercourse with Anna Newkirk. . . .” (Emphasis added.)
At the conclusion of the instructions, the trial court’s error was brought to its attention. The trial court then gave the following “curative” instruction.
The COURT: Members of the jury, I am informed by the District Attorney that it should be second degree rape and I am going to charge you to that. Now, you will disregard what I have said to you with reference to second degree sexual offense. This is what you will be guided by.
Defendant has been accused of second degree rape, which is forcible sexual intercourse with a woman against her will. Now, I charge that for you to find the defendant guilty of second degree rape, the State must prove three things to you beyond a reasonable doubt. First, that the defendant had sexual intercourse with Anna Newkirk. Second, that the defendant used or threatened to use force sufficient to over*524come any resistance she might make. Third, that Anna Newkirk did not consent and it was against her will. So I charge that if you find from the evidence beyond a reasonable doubt that on or about March 28, 1981, Joe Lee Barnes by the use of force — a pillow and choking had sexual intercourse with Anna Newkirk without her consent and against her will, it would be your duty to return a verdict of guilty of second degree rape.
As can be seen, in describing what the jury must find in order to convict the defendant of rape, the trial court used the term “sexual intercourse,” the same term it had used in its mandate in the erroneously given second degree sexual offense charge.
A specific instruction on vaginal intercourse may not be required in every rape prosecution. An instruction on “sexual intercourse” may be sufficient when there is plenary evidence before the jury that the female sex organ was penetrated by a male sex organ. See State v. Thacker, 301 N.C. 348, 355-56, 271 S.E. 2d 252, 257 (1980); State v. Hensley, 294 N.C. 231, 237-38, 240 S.E. 2d 332, 336 (1978); and State v. Vinson, 287 N.C. 326, 341-42, 215 S.E. 2d 60, 71 (1975), death sentence vacated 428 U.S. 902, 49 L.Ed. 2d 1206, 96 S.Ct. 3204 (1976). However, in the case sub judice, when the trial court erroneously instructed on second degree sexual offense and stated that sexual intercourse was the insertion of any object into the genitals of the other person, the trial court, in order to cure the erroneous instruction, should have defined vaginal intercourse as penetration of the female sex organ by a male sex organ. I believe the failure to define vaginal intercourse in the purportedly “curative” instructions, especially considering the testimony of Mrs. Newkirk and Dr. Simpson was error. For this reason, I believe the defendant should be awarded a new trial.

. The relevant questions and answers during Mrs. Newkirk’s direct examination follow.
*522Q. Tell the jury what he did other than just choking you. Did he do anything else?
A. Yes, sir — no, sir — just done what he wanted and I was under conscious then.
Q. What did he do?
A. You know.
Mr. Craft: Objection. She said she was unconscious.
The Court: Overruled.
Q. (Mr. Thagard) Mrs. Newkirk, you’re going to have to tell the jury what he did. I know it’s embarrassing, but tell them what he did —to them. Tell them what he did to you.
A. I want to see that pillow.
Q. They didn’t bring the pillow. They said they couldn’t bring it.
A. Where is it?
Q. She’s gone to get it, Mrs. Newkirk. Tell the jury what else he did to you. You’ve got to tell them, Mrs. Newkirk. Please tell the jury what else he did to you.
A. O.K., I will.
Q. Tell them.
A. I will.
Q. Will you go ahead and tell them now, please. Tell the jury what else he did to you.
A. Where’s the judge? I can’t see.
Q. Well, the jurors are sitting over there. Just tell them what else he did to you other than choking you.
A. He ravished me.
Q. He ravished you? Did you say he ravished you?
A. Yes.